Citation Nr: 0018611	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-42 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for shin splints.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from January 1974 to January 
1977 and from April 1981 to May 1984.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from an August 1996 rating decision of the 
North Little Rock, Arkansas Regional Office which, in 
pertinent part, denied service connection for a left knee 
disorder, bilateral hearing loss and for shin splints.  In 
September 1997, the Board denied service connection for a 
left knee disorder.  The Board remanded the remaining issues 
on appeal to the RO to obtain records from the Social 
Security Administration, if applicable; to afford the veteran 
a Department of Veterans Affairs (hereinafter "VA") 
audiological examination; and to adjudicate the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for shin 
splints.  

The Board observes that a January 1999 supplemental statement 
of the case, in pertinent part, reopened and denied the 
veteran's claim for entitlement to service connection for 
shin splints.  In February 1999, the veteran's case was 
transferred to the Wichita, Kansas Regional Office 
(hereinafter "the RO").  The Board notes that a 
supplemental statement of the case issued in February 2000, 
in pertinent part, declined to reopen the veteran's claim for 
entitlement to service connection for shin splints for lack 
of new and material evidence.  The Board observes, however, 
that such claim was already reopened and denied as indicated 
by the January 1999 supplement statement of the case noted 
above.  Therefore, and to avoid prejudice to the veteran, the 
Board will address the issue of entitlement to service 
connection for shin splints on a direct basis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence reflecting the current existence of a 
bilateral hearing loss for VA purposes has not been 
presented.  

3.  The veteran's shin splints have been reasonably shown to 
have had origins during active service.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  

2.  Shin splints were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
service connection for shin splints is well-grounded and that 
all relevant facts have been properly developed.  The Board 
observes that pursuant to the Board's September 1997 remand 
instructions, the veteran was scheduled for a VA audiological 
examination in July 1998.  There was a notation in the record 
that the veteran failed to report for the scheduled 
examination.  The veteran was scheduled for an additional VA 
audiological examination in January 1999.  Again, there is a 
notation in the record that he failed to report for such 
examination.  In a subsequent January 1999 statement on 
appeal, the veteran reported that he had moved and provided 
his new address.  In April 1999, the veteran was scheduled 
for a VA audiological examination.  There is a notation in 
the record that the veteran canceled the examination due to 
an ear infection.  In December 1999, the RO requested that 
the veteran indicate whether he was willing to report for an 
examination.  The RO specifically notified the veteran of the 
consequences of his failure to report for an examination.  
The veteran did not respond.  The Board observes that the 
Court has held that the VA's duty to assist the veteran in 
the proper development of his claim is "not always a one-way 
street" and that the veteran must be prepared to cooperate 
with the VA's efforts to obtain all relevant evidence.  See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) and Olson v. 
Principi, 3 Vet.App. 480, 483 (1993).  The Board notes that 
the veteran has repeatedly failed to report for scheduled 
audiological examinations and did not respond to a request 
concerning whether he would report for such an examination in 
the future.  The Board is of the view that an additional 
remand in order to schedule another audiological examination 
would be futile.  The Board is satisfied, therefore, that the 
total clinical and other documentary evidence available is 
sufficient for appellate determination as to the issues 
presently on appeal.  As discussed below, the Board finds 
that the veteran's claim for service connection for bilateral 
hearing loss is not well-grounded and that, therefore, there 
is no further duty to assist the veteran with development of 
such claim.  

I.  Service Connection for Hearing Loss of the Right Ear  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the provisions of 
38 C.F.R. § 3.385 prohibit the award of service connection 
for hearing loss disability where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet.App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992).  

Also, the Court has held that in order for a claim for 
service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The available service personnel records indicate that the 
veteran's military occupational specialty was listed as a 
power generation equipment repairer.  The service medical 
records reflect that the veteran underwent an enlistment 
examination in January 1974.  There were notations that the 
veteran's ears and ear drums were normal.  The audiological 
evaluation showed pure tone thresholds in the veteran's right 
ear of 15 decibels at 500 Hz, 15 decibels at 1,000 Hz, 10 
decibels at 2,000 Hz and 15 decibels at 4,000 Hz.  As to the 
left ear, pure tone thresholds were 15 decibels at 500 Hz, 10 
decibels at 1,000 Hz, 10 decibels at 2,000 Hz and 15 decibels 
at 4,000 Hz.  The veteran underwent an examination in January 
1977.  The audiological evaluation showed pure tone 
thresholds in both the right ear and left ear of 5 decibels 
for frequencies of 500 Hz, 1,000 Hz, 2,000 Hz, and 4,000 Hz.  
An examination report dated in January 1981 related pure tone 
thresholds in the veteran's right ear and left ear of 20 
decibels or less for frequencies between 500 Hz and 4,000 Hz.  
An August 1982 treatment record indicated that the veteran 
had a history of decreased hearing in the right ear.  The 
provisional diagnosis was no hearing loss.  An August 1983 
entry reported that the veteran was seen in the clinic for an 
earache and for ringing in his ear for the last three months.  
The assessment was no hearing loss.  

Pursuant to the April 1984 separation examination, the 
veteran checked that he had hearing loss.  The April 1984 
examination report included notations that the veteran's ears 
and ear drums were normal.  The audiological evaluation 
showed pure tone thresholds in the veteran's right ear of 20 
decibels at 500 Hz, 10 decibels at 1,000 Hz, 15 decibels at 
2,000 Hz, 15 decibels at 3,000 Hz and 30 decibels at 4,000 
Hz.  As to the left ear, pure tone thresholds were 20 
decibels at 500 Hz, 10 decibels at 1,000 Hz, 10 decibels at 
2,000 Hz, 15 decibels at 3,000 Hz and 30 decibels at 4,000 
Hz.  There was a notation that the veteran should be given a 
hearing test.  An April 1984 report of an audiological 
evaluation showed pure tone thresholds in the veteran's right 
ear of 20 decibels at 500 Hz, 10 decibels at 1,000 Hz, 15 
decibels at 2,000 Hz, 15 decibels at 3,000 Hz and 30 decibels 
at 4,000 Hz.  Pure tone thresholds were 20 decibels at 500 
Hz, 10 decibels at 1,000 Hz, 10 decibels at 2,000 Hz, 15 
decibels at 3,000 Hz and 30 decibels at 4,000 Hz in the 
veteran's left ear.  There was a notation that the veteran 
should be placed in a hearing conservation program.  

VA treatment records dated from November 1986 to December 
1986 indicated that the veteran was treated for several 
disorders.  A July 1987 VA general medical examination report 
noted, as to the veteran's ears, that his tympanic membranes 
were clear.  VA treatment records dated from June 1995 to 
April 1996 referred to other disorders as did a February 1996 
VA spine examination report and a July 1996 general medical 
examination report.  

In his September 1996 hearing on appeal, the veteran reported 
that his hearing loss was caused by his military service.  He 
reported that he was found to have a hearing loss when he 
went back to the service in 1980.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective supportive evidence such as would reasonably 
establish a finding that a current bilateral hearing loss 
disability for VA purposes became manifest or otherwise 
originated during the veteran's periods of service or within 
one year of his service separation.  The Board notes that the 
veteran's service medical records do indicate that he had 
some decrease in hearing acuity during service.  The January 
1974 enlistment examination revealed pure tone thresholds in 
the veteran's right ear and left ear of no more than 15 
decibels for frequencies of 500 Hz, 1,000 Hz, 2,000 Hz and 
4,000 Hz.  The Board observes that the April 1984 separation 
examination report and an additional April 1984 audiological 
examination indicated pure tone thresholds in the veteran's 
right and left ear of no more than 20 decibels for 
frequencies between 500 Hz and 3,000 Hz.  However, at 4,000 
Hz, pure tone thresholds of 30 decibels were reported in both 
ears.  Additionally, there was a notation pursuant to the 
April 1984 audiological evaluation report that the veteran 
should be placed in a hearing conservation program.  The 
Board observes that although some decrease in hearing acuity 
is evident during the veteran's periods of service, the pure 
tone thresholds reported were not above 26 decibels for at 
least three frequencies and they were all less than 40 
decibels.  Therefore, the pure tone thresholds reported were 
not indicative of a hearing loss disability as defined by 38 
C.F.R. § 3.385 (1999).  See Hensley.  

The Board notes that pursuant to the Board's remand in 
September 1997, the veteran was scheduled for VA audiological 
examinations on several occasions.  The veteran failed to 
appear for the examinations.  See Wood and Olson.  Therefore, 
the Board is deciding the veteran's claim based on the 
evidence of record.  The only audiological evaluations of 
record were performed during the veteran's periods of 
service.  The Board observes that a service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and other probative evidence of record simply fails 
to indicate that the veteran currently suffers from a hearing 
disability in either the right ear or left ear for VA 
purposes.  The Board observes that in statements on appeal, 
the veteran has reported that he suffers from bilateral 
hearing loss as a result of noise exposure during his period 
of service.  However, the veteran is not competent to 
diagnose a present bilateral hearing disorder or to assert 
that a relationship exits between his periods of service and 
such a disability.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Additionally, no competent medical professional has furnished 
evidence supportive of the veteran's allegations.  In the 
absence of any competent evidence establishing that bilateral 
hearing loss for VA purposes became manifest during the 
veteran's periods of service or within one year of separation 
from service and as the veteran has not been shown to 
currently meet the requirements for service connection for 
hearing loss as provided in 38 C.F.R. § 3.385 (1999), the 
Board finds the veteran's claim to be implausible and 
therefore, not well-grounded.  In the event a bilateral 
hearing loss should ever meet the requirements set forth in 
38 C.F.R. § 3.385 (1999), the veteran is encouraged to submit 
documentation of such in an effort to reopen his claim.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  

II.  Service Connection for Shin Splints

The veteran's service medical records indicate that he was 
seen in December 1975 with complaints of a sore right leg 
after physical training.  It was reported that the pain 
occurred mostly after running and at night. The veteran was 
given a heating pad.  An August 1976 treatment entry noted 
that the veteran was seen with complaints of pain in both 
shins for the previous four days.  It was noted that he had 
increased tenderness of the shins.  The assessment was shin 
splints.  Additional August 1976 entries noted that the 
veteran was "taped" for shin splints.  Another August 1976 
entry indicated that the veteran had shin splints for the 
previous seven days.  It was noted that he was given arch 
supports.  The veteran continued to receive treatment in 
August 1976 for shin splints.  

An April 1983 treatment entry indicated an assessment of 
recurring shin splints.  A June 1983 entry reported that the 
veteran was seen with complaints of bilateral shin pain.  The 
assessment, at that time, was bilateral shin splints.  An 
additional June 1983 entry indicated that the veteran 
complained of shin splints for the previous three months.  
The assessment was mild shin splints.  The April 1984 
separation examination included a notation that the veteran's 
lower extremities were normal.  

VA treatment records dated from November 1986 to December 
1986 indicated that the veteran was treated for several 
disorders.  A July 1987 VA orthopedic examination report did 
not refer to shin splints.  VA treatment records dated from 
June 1995 to April 1986 also referred to other disorders as 
did a February 1996 VA spine examination report.  

The veteran underwent a VA general medical examination in 
July 1996.  He reported that during service in 1976, began 
having pain in his left knee and shin splints in both legs 
when running.  The veteran indicated that he reported to sick 
call and was told he had shin splints.  It was noted that the 
veteran presently complained of shin splints on occasion.  
The examiner reported that the veteran did complain of 
tenderness to pressure of the area of the mid one-third and 
lower one-third of either leg of the anteromedial area.  The 
examiner indicated diagnoses including shin splints.  A July 
1996 radiological report as to both tibia and fibula 
indicated an impression of a normal study.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records indicate that he 
was treated for shin splints during his periods of service.  
Multiple treatment entries in August 1976 referred to shin 
splints.  Additionally, an April 1983 treatment entry 
indicated an assessment of recurring shin splints and a June 
1983 entry related an assessment of bilateral shin splints.  
The Board further observes that a July 1996 VA general 
medical examination report indicated that the veteran 
presently complained of shin splints on occasion.  The 
examiner, after an examination of the veteran's legs, 
indicated diagnoses including shin splints.  The Board 
observes that the medical evidence of record clearly 
indicates that the veteran was treated for shin splints on 
multiple occasions during his periods of service and that he 
has recently been diagnosed with such disorder.  Therefore, 
the Board is of the view that to conclude otherwise than that 
the evidence is at least in equipoise as to whether shin 
splints were incurred during the veteran's periods of service 
would not withstand Court scrutiny on the basis of the 
evidence currently of record.  Accordingly, with resolution 
of reasonable doubt in favor of the veteran, the Board 
concludes that service connection for shin splints is 
warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  
Service connection for shin splints is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

